Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Halpern on August 11, 2022.
The application has been amended as follows: 
SPECIFICATION
On the second line of  paragraph [0001] after “2018” the phrase --, now US Patent No. 11,028,534,’ has been added.
On fourth line of paragraph [0001] after “2017” the phrase --, now US Patent No. 10,208,426,-- has been added.
CLAIMS
On the penultimate line of claim 1 the word “us” has been changed to –use--.
In claim 5, line 2 “1.0mm” has been changed to –1.0 mm--.
In claim 6, line 2, “0.75mm” has been changed to –0.75 mm--.
In claim 7, line 2, “0.6mm” has been changed to –0.6 mm--.
In claim 15, line 2, “10” has been changed to –20--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach nor fairly suggest a structured fabric or belt including layers, bonded and unbonded regions, airflow channels and grooves as claimed. See also applicants’ arguments filed on December 03, 2020 on the parent application, application serial number 16/229,450.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF